DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 9/23/22 is acknowledged.
                                           Claim Rejections - 35 USC § 102
3.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1-5  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE202014104028 (DE).           DE discloses a coffee machine comprising a hot water device (12-16) for producing hot water; a distribution device (e.g. Fig. 2; 40) including a rotatably positioned outlet member (Fig. 3; rotated via handle 92; paragraph 29) with outlet openings (66, 68, 86, 88, and 98; see Figs. 6-10b; paragraph 66), arranged to receive the hot water from the hot water device (via 32) and adapted to distribute the hot water via the rotatably positioned outlet member (40); a filter basket (22) arranged below the distribution device into which a filter (24) and coffee grounds are insertable (paragraph 60); and a drive to rotate the rotatably positioned outlet member (e.g. paragraph 19; electrical actuator inherently includes a drive; also, in manual mode, a person may be considered the drive) during a brewing operation of the coffee machine.         Regarding claim 2, outlet openings (66, 68, 86, and 88) are arranged at a distance to a rotating axis (52) of the rotatably positioned outlet member (40; e.g. paragraph 29).         Regarding claim 3, the drive when a person in a manual situation is inherently capable of rotating the outlet member (40) in opposite directions as same is freely moved by a handle (92).          Regarding claims 4, when the rotation is achieved by electrical means which rotates the rotatably positioned outlet member to different positions (e.g. Figs. 4-10b), same inherently acts as a switch assembly to allow the hot water to flow through different outlet openings.
         Regarding claim 5, DE further discloses including a separating wall (72b; see Fig. 4) between the two outlet openings (66 and 68) on the rotatably positioned outlet member (40).   In Fig. 10A, separation wall 72c (see Fig. 4) provides separation of other openings (76d and 76c) which relays routes of liquid to other openings (98 and 86/88, respectively).  Additionally, there are barrier walls (78) that separate the opening 86 and 88 from each other (see Figs. 6-10b).5.        Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5477775 (Delhom et al.).           Delhom et al discloses a coffee machine comprising a hot water device (col. 3, lines 12-23) for producing hot water; a distribution device (water distribution chamber 4 and plate 10) including a rotatably positioned outlet member (plate 10) with outlet openings (22, 22b, 23, 24, 28a, 28b, etc.; col. 5, lines 24-45), arranged to receive the hot water from the hot water device (via 1) and adapted to distribute the hot water via the rotatably positioned outlet member (plate 10); a filter basket (filter holder 5) arranged below the distribution device into which a filter (inherently present) and coffee grounds are inherently insertable as is conventional in coffee makers (e.g. col. 3, lines 24-34); and a drive (person manual operating) to rotate the rotatably positioned outlet member (paragraph bridging cols. 3 and 4) during a brewing operation of the coffee machine.            In the alternative regarding claim 1 and the use of a drive, it is notoriously well-known to make automatic what may be achieved manually.  In re Venner, 120 USPQ 193, 194.  The use of drive means in automatic rotational movement is notoriously well-known.  Providing an automatic means of rotating the rotatably positioned outlet member with a drive means would have been further obvious to one having ordinary skill so as to provide greater convenience to the user.            Regarding claim 2, Delhom et al also discloses the outlet openings are arranged at a distance to a rotating axis of the rotatably positioned outlet member (see 22, 22b, 23, 24, 28a, 28b, etc from the central axis).            Regarding claim 5, Delhom et al further discloses a variety of walls separating various outlet openings (Figs. 1 and 2).            Regarding claim 6, Delhom et al also discloses a guide element (8) above the rotatably positioned outlet member which supplies the hot water optionally to one side of various separating walls or to an opposite-arranged second side of said separating walls depending on the position of the rotatably positioned outlet member (plate 10).
                                Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE202014104028 (DE) taken together with U.S. Patent No. 5477775 (Delco et al.).           Regarding claim 3, if is shown that the positioned outlet member in DE does not inherently have the ability to move in opposite directions, it is not seen where such different would make for a patentable distinction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ability of rotational movement clockwise and counterclockwise as a matter of preference in order to acquire the different positions needed in DE.           Regarding claim 6, although DE discloses a guide element (channel from 32 to 40; e.g. Fig. 5) for supplying the hot water to the positioned outlet member and the separating walls are used to provide access to openings on one side of the separating wall or to an opposite-arranged second side of the separating wall, DE does not disclose or teach providing said a guide member above the rotatably positioned outlet member.  However, it is not seen where providing such guide at the same level or above the rotatably positioned outlet member.  Nevertheless, Delhom et al teaches a similar brewing apparatus comprising delivery of hot water above a rotatably positioned outlet member wherein said hot water is eventually delivered to a brew basket.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of said guide to be above the rotatable positioned outlet member as a matter of preference in aesthetics. 8.       Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5477775 (Delhom et al).           Regarding claim 3, Delhom et al is silent regarding the rotatably positioned outlet member having the ability to move in opposite directions.  However, it is not seen where such different would make for a patentable distinction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the ability of rotational movement clockwise and counterclockwise as a matter of preference in order to acquire the different positions needed in Delhom et al.             Regarding claim 4, Delhom et al further discloses rotating the rotatably positioned outlet member to different positions to provide particular strength in the brewed coffee (e.g. col. 7, lines 14-42) which would be achieved inherently by manually turning a knob (paragraph bridging columns 3 and 4).  Nevertheless, use of  a switch to adjust said rotational positions would be an automatic adjustment.    It would have been further obvious to have modified the change in rotation positions to be made automated as a matter of preference of a conventional modification.  See In re Venner, 120 USPQ 193, 194.           Regarding claims 7 and 8, Delhom et al further discloses the guide element (8) including the distribution chamber (4) also being rotatable to various positions relative to the rotatably positioned outlet member (e.g. col. 7, lines 43-48) and wherein said guide element (8) is circular in shape (i.e. ring-shaped; see Fig. 4) and exists as a nozzle for emitting hot water.  As claim 7 further requires that said rotation of the guide element would be achieved by a drive, it would have also been obvious to have modified such manual movement to one that is automated as a matter of preference of a conventional modification.                                               Allowable Subject Matter
9.         Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.       The following is a statement of reasons for the indication of allowable subject matter:  
             The prior art of record neither discloses nor teaches the coffee machine as specifically recited wherein the rotatably positioned outlet member includes an upper part with a curved opening and said outlet nozzle projects downward into said curved opening.

    

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 28, 2022